Case 2:21-cv-00759-JS-SIL Document 1-1 Filed 02/11/21 Page 1 of 3 PagelD #: 16

PARTNERSHIP CONTRACT

This Contract is being made in presence of
all the members.

Members:

Pratik Kantila!l Pate! ‘SS

Noddy Singh SS:
Arjun Singh SS:
All other information regarding residence

and personal information is kept
confidential.

   

Pratik Patel Sharenoider 25%
Noddy Singh Shareholder 37.5%
Arjun Singh Shareholder 37.5%
 

Case 2:21-cv-00759-JS-SIL Document 1-1 Filed 02/11/21 Page 2 of 3 PagelD #: 17

Pratik Patel Agrees to put down an retainer
of $ 25000. (twenty five thousand) toward _
the location in Hicksville for the Franchise of
NY Chicken & Rice as a partnership of 25%.
Total inventment from Pratik is $50000
leaving a balance of $25060 within 30 days.

Responsibilities:

Pratik will be working minimum of 48 Hours
per week.

Stealing of theft will void or default this
partnership and Pratik will lose his
investment if found guilty by the law
official.

Pratik will have bank access as well as
authority to sign checks under $2000 ( Two
Case 2:21-cv-00759-JS-SIL Document 1-1 Filed 02/11/21 Page 3 of 3 PagelD #-+86————_-

Thousand) at any time. Any amount over
will need another partners authority.

Pratik agrees not to open a similar concept
of operation any where in the U.S.A.
without permission of the other partners

(Arjun & Noddy) for the next 5 years.

If defaulted Pratik or his future partner will
pay a fine of $250000 (Two Hundred Fifty
Thousand).

Pratik has the right to open and take over
more stores with investment and Arjun and
Noddy Agree to grant him a 60 days period
to refuse the offer as a fair deal.

CMYINSE (

Signature (Pratik)----

A
Signature (Arjun)---- 7\/

  

signature (Noddy) a
